DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 35-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 35-44, drawn to a device with multiple states, classified in B01D46/46.
II. Claims 45-54, drawn to a method of preventing transmission of a pathogen to a person, classified in B01D2279/65.
The inventions are independent or distinct, each from the other because: 	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product as the device of Invention I could be used to prevent radiation and is not limited to the prevention of transmission of pathogens as required by Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
New claims 35-54 appear to be as rewritten previous claims. Claims 35-44 correspond to old claims 1-6 and 27-30. Claims 45-54 correspond to old claims 21-26 and 31-34.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-53 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The judicial exception is the concept of “making the determination of the probability of transmission of the pathogen”, which is a mental step.
In terms of additional features beyond the judicial exception: 
The claim(s) recite(s) a device that has at least two different states/configurations. The first state allows air to flow to a person with greater ease than a second state. The second state reduces the exposure of the person to the air more so than in the first state. These two states are recited to a high degree of generality.
There is a machine learning system that determines which state the device should be in based on a probability determination. There are no steps to obtaining the determination and no mention of what kinds of data the machine learning system is relying on to make these determinations. Therefore the claim does not expand beyond what the human mind can do and predict, for example a person can be walking down a busy street and choose to put a mask on (this would be the second state since that would restrict air flow) or the person can be walking down an empty street and choose to take the mask off (this would be the first state as it allows greater ease of air to pass than the first state). The examiner supplies this reference as evidence to show that a human being can make this type of determination:  

    PNG
    media_image1.png
    970
    1504
    media_image1.png
    Greyscale

Figure 1: Gravitas mask shows a man is opening and closing a mask depending on what he decides as being safe or not. The closed mask would be the claimed second state and the open mask would be the claimed first state (see the article by Koening on Gravitas mask, the picture above is taken from the article dated May 20, 2020). 
The claim also includes the step of changing the state of the ability to breath, but this is merely applying the abstract idea in a high degree of generality. As stated above, the human mind can decide what state the mask should be in given the conditions around them.
This judicial exception is not integrated into a practical application because the claim does not recite any structure related to the device and only recites the states in a high degree of generality. The machine learning system is only performing a generic function of choosing which state the device needs to be in, but there are no steps related to what actions the device is taking or what structures are being impacted by the machine learning device; it is simple enough to be done by the human mind and while being done by a computer, it is the complexity of the task that prevails not that it is being done by computer. Therefore the claim does not integrate the abstract idea into a practical application as there is no structure relating to the determination of the state of the device. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons above. There is no structure added to the machine learning system, and therefore there is no way to integrate the abstract idea of the determination of the state of the device into a practical application. The claims are directed more to an idea or way of doing something as opposed to integrated in to a practical application. The claim is not patent eligible.
Making the apparatus more specific and adding more information about the type of data and detail of machine learning system would be helpful in making the overall apparatus patent eligible. 
If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).
Regarding claim 36, the claim recited “the air for breathing though a filter.”  This is not a particular device as it could be any type of filter, from a simple layer of fabric to a complicated air purification system. This feature does not aid in making the claim patent eligible as it is not “a particular device.”
Regarding claim 44, it does not add to the claim as simply claiming input data from the sensor and input data from an external system does not limit the data. An external system can be another person.
Regarding claim 35, the claims as drafted recite multiple processors but fail to indicate that the complexity of the tasks being performed as their most basic are beyond what can be done by the human mind. There are no specifics to the collecting data, training models, and using multiple processer steps that make them so complicated that they need to be done by a computer. Even though the claim recipes multiple computers doing this, it does not talk away from the simplicity of the determination that one sees a person coming towards them and flipping a switch/valve on a device to switch between multiple conditions. A human would learn by trial and error when it was needed to flip the switch/valve to make this effective. MPEP 2106.01 (a)(2) will be recited below.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites a device that can be in at least two states/configurations. The first state allows air to flow to a person with greater ease than a second state. The second state reduces the exposure of the person to the air more so than in the first state. These two states are recited to a high degree of generality. There is a machine learning system that determines which state the device should be in based on a probability determination using multiple processors. 
The specification teaches in figure 2 that the system operates based on a camera, gyroscope, and accelerometer as the main sensor, and sends the data to activate a primary valve ([0057]). Figure 3 further shows that the primary valve to be controlled is related to a mask ([0059]) to produce an open condition and a closed condition. Figures 4 and 5 and [0064] further teach this primary valve can relate to other subsystems such as a flap for a person’s mask for air, a shield 184 that can be retracted or deployed, a blower 188 that creates an air curtain 187, and a fan 190 of a duct 189 ([0064] teaches that these things allow for the change in air being supplied to a person). 
The specification fails to disclose all the embodiments of the claims. There are no steps to obtaining the determination and no mention of what kinds of data the machine learning system is relying on to make these determinations. This can cover any type of ventilation system that allows for ease of air and can also cover any sensor to send the data to the machine learning system, including embodiments that the applicant has never conceived of. For example this can include the automatic opening and closing of a door and the machine learning system can incorporate any type of data including temperature, camera, light, humidity, or time. 
Claim 36 states a filter, but any ventilation system could have a filter, such as HVAC or a mask for radiation. Claim 35 relate to a general application of machine learning and do not describe any steps or information supplied to the processor. Claims 36-37 appears to further determine what the states of the device can do. Claim 38 relates to the presence of a second person but this can relate to detection, temperature, facial recognition, movement etc. Claims 38-44 all relate the air flow being changed or disrupted, which can be covered by either the opening or closing of the air flow or a filter.

Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no structure in the claims to even show the states of the device. The machine learning system is very generic and does not include any steps or kinds of information supplied in order to make the determination of which state to have the device in. This can cover a variety of different embodiments that are not in the specification, such as an automatic door or radiation mask. The machine learning system is claimed with a high degree of generality which supports the contention that this is directed to an idea more than a mental step practically tied to a particular device or recites such complexity that one needs a computer to do the analysis.
Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a camera/accelerometer/gyroscope sensing a person and causing a primary valve to open or close an air flow from a mask/shield/motor/fan (figures 2-5 and [0064]), does not reasonably provide enablement for anything outside of this such as the device being a door or a radiation mask and the information processed by the machine learning device can be outside of the scope of the specification as it can include temperature, camera, light, humidity, or time.  The accelerometer and gyroscope are taught in [0069] to monitor a person’s activities in order to determine danger of transmission, but does not link it to any kind of data. For example a person could have increased activity being alone in a car moving at a high speed but that does not translate to danger of transmission. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of claim 35 includes an apparatus that has a state that blocks air flow and a state that does not block airflow. There is a machine learning system that chooses which state the device should operate in. The nature of the claims can include any type of ventilation device, not limited to a mask/shield/air curtain/duct (figures 2-5 and [00064]) and the machine learning system can use any data to choose a state to be in. One of ordinary skill in the art would not be able to apply this to any ventilation system using any kind of sensor information to train the machine learning system as the claims do not give any structure or direction as to how to operate the device and how the machine learning system impacts the flow of air at all. The specification does not give any direction to apply this outside of what is shown in figures 2-5 and [0064]. Specifically using sensor information from a camera, accelerometer, or gyroscope and applying it to a mask/shield/air curtain/duct in relation to air flow. The specification teaches in [0069] using the gyroscope and accelerometer to measure a person’s activity but does not relate that to how the machine learning system would detect increased danger to transmission. The working examples given by the specification are taught in figures 3-5, in which figure 3 teaches there is a face mask with an open and closed condition, and figures 4 and 5 and [0064] further teach this primary valve can relate to other subsystems such as a flap for a person’s mask for air, a shield 184 that can be retracted or deployed, a blower 188 that creates an air curtain 187, and a fan 190 of a duct 189 ([0064] teaches that these things allow for the change in air being supplied to a person). It would require a large quantity of experimentation to be able to apply these to all types of ventilation system and sensor data that is not covered by the specification as there are no examples beyond what is taught.
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 35-44 have no structure stated, so it is unclear how the preamble relates to the claim of a device.
Claim 37 states the limitation “the filter.” There is a lack of antecedent basis for this limitation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microphone 192 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 35-44 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gravitas (see attached reference video of Gravitas, the transcript of the video, and the article by Ronnie Koenig).
Claim(s) 35, 38, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Designmaker (see attached reference video of Designmaker and the article by Tyler Lee).
Rejection in view of Gravitas
Claim 35: A device to prevent transmission of a pathogen to a person wherein (see page 2 of the article, the company provides s face mask, and face masks are something that would prevent the transmission of pathogens to a person): air for breathing by the person is provided in a multiplicity of states of the device including:  	(a) a first state where the air for breathing by the person is provided to the person with greater ease of breathing to than in the second state (page 2 of the article teaches that the mask has a slit in front that can open up so the wearer can shovel in breakfast, dinner or snacks. Since a slit opens up in the mask, this would enable unfiltered airflow through the mask and therefore allow a greater ease of breathing than when the mask is closed, such as in the second state below), and  	(b) a second state where exposure of the person to the pathogen from the air for breathing by the person is reduced from exposure of the first state (Article page 2 teaches that the mask can open or close, meaning that when in the closed position the air would have to go through the face mask, meaning that it would reduce the exposure of the person from any pathogen from the air as this is what face masks are used for.); and wherein:  	a machine learning system with a machine learning model makes a determination of the probability of transmission of the pathogen on the basis of the determination changes the state of the device and the device is placed in a specific state selected from the first state and the second state on the basis of the determination (The transcript teaches starting from the time stamp [01:10] to [01:16] that there is option B that allows the slit to open automatically when a spoon or fork comes near the mask. This would mean the mask determines which state the mask needs to be in, open or closed, depending on changes to the state of the device which is the detection of a spoon or fork. As indicated in the 101 rejection, this can also be done by the person using a remote as shown by page 2 of the article teaching the squeezing of a lever or pushing of a button to open the slit).  
Referring to the claim limitation “the machine learning model is trained on a first processor, the machine learning model is subsequently downloaded to a second processor, the machine learning model is trained on the second processor with data from the sensor gathered subsequent to the downloading of the machine learning model to the second processor, and2A the machine learning model is used subsequent to the training on the second processor to make the determination,” this is a very generic machine learning limitation that only describes how machine learning operates. Machine learning systems take in data and perform functions depending on data. There is no mention of any type of sensor, what data is being received from the sensor, and what the machine does adjusting to move between states of the device. This limitation appears to only be an application of a machine learning process.
Gravitas does teach the device of claim 35 and that it can sense a spoon or fork and open automatically or a person is able to push a button or a lever to open and close the mask depending on the circumstances. This shows that the device is capable of sensing data (in this case sensing a spoon, fork, or reaction from the user) and executing an action (open and closing of the slit). In this case having multiple processers can refer to multiple people, as it does not seem that the claim limits the device to be more complex than something a human can do, therefore this limitation is read upon by the prior art.
If it is not taught within the prior art, it would have been obvious to one of ordinary skill to have the machine learning system of Gravitas (automatically opening if detecting a fork or spoon) be trained on processors as this is a generic application of a machine learning system and Gravitas already teaches the basic steps of being able to sense data and perform an action. Applicant has not further defined the machine learning process and there is no further limitation regarding what data is being gathered to make a determination.

    PNG
    media_image2.png
    811
    1258
    media_image2.png
    Greyscale

Claim 36: The article teaches the second state passed the air for breathing through a filter and the first state bypasses the filter (Page 2 and the rejection of claim 35 teaches that the mask has an open and closed state, wherein the first state the slit is open and the second state the slit is closed. The second state passes the air through a filter which is the face mask itself as the slit is closed. The first state bypasses the filter as the slit is open allowing air to enter directly. See attached figure 1 reproduced from above and from the article and video below showing a man with a mask having a slit that can open and close to allow for food, which also would include breathing air).  
Claim 37: The article teaches the second state the air for breathing is blocked from passage and the device in the first state for breathing bypasses the filter (Page 2 and the rejection of claim 35 teaches that the mask has an open and closed state, wherein the first state the slit is open and the second state the slit is closed. The second state passes the air through a filter which is the face mask itself as the slit is closed, this reads upon blocking the air path with the filter/mask. The first state bypasses the filter as the slit is open allowing air to enter directly. See attached figure 1 reproduced from above and from the article and video below showing a man with a mask having a slit that can open and close to allow for food, which also would include breathing air).
Claim 38: Gravitas teaches the determination is made on the basis of the presence of a second person (Page 2 of the article teaches that the mask has a slit in front that can open up so the wearer can shovel in breakfast, dinner or snacks. Since this is controlled by the user, they would be capable of opening and closing it on seeing a second person).
Claim 39: Gravitas teaches the air for breathing is disinfected on the basis of the state of the device (The video, article, and picture above show that the slit in the face mask determines the state of the device. The source of air for breathing therefore goes through the slit in the open configuration and goes through the face mask in the closed configuration. This would meet the claim limitation of disinfecting the air, as having the air go through the face mask would meet this limitation.).  
Claim 40: Gravitas teaches the air for breathing by the person is from a first source when the device is in the first state and the air for breathing by the person is from a second source different from the first source when the device is in the second state (The video, article, and picture above show that the slit in the face mask determines the state of the device. The source of air for breathing therefore goes through the slit in the open configuration and goes through the face mask in the closed configuration. This would meet the claim limitation of changing the source of air as one is unfiltered and one is filtered.).
Claim 41: Gravitas teaches the determination is made on the basis of data from an auditory sensor used as input to the machine learning model (A person’s sense of hearing can be considered the auditory sensor. Such as if someone else is feeding the person wearing the mask, they are able to hear audio cues from the second person if necessary to open or close the mask.).
Claim 42: Gravitas teaches the determination is made on the basis of movements of the person detected by the sensor (Page 2 of the article teaches that the mask has a slit in front that can open up so the wearer can shovel in breakfast, dinner or snacks. This is considered movement of the person).
Claim 43: Gravitas teaches the determination is made on the basis of air flow detected by the sensor (Since the person is controlling the device, they are considered to be the sensor and can therefore sense the air flow to open or close the mask depending on the wearer putting food into the mouth.).
Claim 44: Gravitas teaches the determination is made by evaluating the machine learning model with input data from the sensor gathered subsequent to the training on the second processor and with input data from an external system (This can simply mean a person is learning how to operate the mask from trial and error. An input data from an external system can just mean another person teaching someone to use this.).

Rejection in view of Designmaker 
Claim 35: A device to prevent transmission of a pathogen to a person wherein (See page 1 of the article saying that this is a robotic mask and masks are meant to create a seal around your nose and mouth to prevent bacteria and particles from coming in.): air for breathing by the person is provided in a multiplicity of states of the device including:  	(a) a first state where the air for breathing by the person is provided to the person with greater ease of breathing to than in the second state (Pages 1-2 of the article and figure 1 of the video produced below show the mask in an open position in which the air is not blocked.), and  	(b) a second state where exposure of the person to the pathogen from the air for breathing by the person is reduced from exposure of the first state (Pages 1-2 and figure 2 of the video below show the mask in a closed position when a person is nearby, thus meaning it would reduce the exposure of the person from any pathogen from the air as this is what face masks are used for by blocking off the airflow); and wherein:  	a machine learning system with a machine learning model makes a determination of the probability of transmission of the pathogen on the basis of the determination changes the state of the device and the device is placed in a specific state selected from the first state and the second state on the basis of the determination (Pages 1-2 of the article and figures 3 and 4 below state that the mask will close up whenever it senses that people are area. This shows that the mask will be able to switch between the states of open and close depending on the state of a person being nearby.).  
Referring to the claim limitation “the machine learning model is trained on a first processor, the machine learning model is subsequently downloaded to a second processor, the machine learning model is trained on the second processor with data from the sensor gathered subsequent to the downloading of the machine learning model to the second processor, and2A the machine learning model is used subsequent to the training on the second processor to make the determination,” this is a very generic machine learning limitation that only describes how machine learning operates. Machine learning systems take in data and perform functions depending on data. There is no mention of the type of sensor, what data is being received from the sensor, and what the machine does adjusting to move between states of the device. This limitation appears to only be an application of a machine learning process. 
Designmaker shows in the figures below a device capable of detecting a person from a sensor to switch between a first and second state of the device. In this case there is clearly a sensor that is gathering data. The video also shows the designer trying to keep the device from closing when drinking out of a straw. This would meet the machine learning model limitation as the designer can be the one who is training the model and downloading it to the second processor (the mask itself). 
If it is not taught within the prior art, it would have been obvious to one of ordinary skill to have the machine learning system of Designmaker (automatically opening if detecting a person) be trained on processors as this is a generic application of a machine learning system and Designmaker already teaches the basic steps of being able to sense data and perform an action. Applicant has not further defined the machine learning process and there is no further limitation regarding what data is being gathered to make a determination.

    PNG
    media_image3.png
    616
    1101
    media_image3.png
    Greyscale

Figure 2: This shows the mask in an first configuration that is open and allows for airflow.

    PNG
    media_image4.png
    615
    1089
    media_image4.png
    Greyscale
Figure 3: This shows the mask in a second configuration which is closed and prevents airflow, which is able to reduce pathogen exposure.

    PNG
    media_image5.png
    617
    1098
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    611
    1098
    media_image6.png
    Greyscale
Figure 4: shows the mask in an open configuration that is about to detect a person to the wearer’s left.
Figure 5: This shows the mask in a closed configuration after detecting a person to the wearer’s left.



Claim 38: Designmaker teaches the determination is made on the basis of presence of a second person (Pages 1-2 of the article teaches that the mask closes when it senses there are people around. Figures 3 and 4 above also show this as the light to the wearer’s left changes color and closes the mask upon detection of a person.).
Claim 42: Designmaker teaches the determination is made on the basis of movements of the person detected by the sensor (Pages 1-2 of the article teaches that the mask closes when it senses there are people around. Figures 3 and 4 above also show this as the light to the wearer’s left changes color and closes the mask upon detection of a person.).
Response to Arguments
Applicant's arguments filed 04/17/2022 have been fully considered but they are not persuasive.
Applicant argument #1: Applicant argues against the 101 rejection on pages 8-9. Applicant argues that that there are two processors to train a machine learning model and this is a concrete structure with advantages that the prior art does not teach. 
Examiner’s response #1: Examiner states that the machine learning model is described in high generality in the claim, and it does not even teach what the applicant is arguing (Page 8 of remarks states first processor train over an extended period to render model capable of solving deep problems such as recognition of shapes and face while the second processor trains much simpler skills on top.). The claim just states there is a sensor that senses something and sends the information to the device. The steps do not take away from the simplicity of the determination as this is not demonstrated to be too complex for the human mind to perform these tasks. The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind. Please see MPEP 2106.01(a)(2) III Mental processes.
Applicant argument #2: Applicant argues against the 112 rejection in pages 9-10. Applicant argues that that the rejections due to generality should not be indefinite. 
Examiner response #2: Examiner disagrees as the claim is much too broad in what sensor it is using, what data is being gathered from a sensor, what training is even being done, what the states of the device entail (just saying greater ease of breathing and reduced exposure from the first state can be a door). Even then there is no structural connection between the first and second state along with the machine learning model.
Applicant argument #3: Applicant argues against the 102 and 103 rejections in pages 10-12. Applicant argues for the multi level training and machine learning module not being taught in the prior art.
Examiner response #3: Examiner argues that the claim does not even teach that the first and second processors are doing what the applicant is arguing for (Applicant argues in page 11-12 how this training works in terms of recognition of breathing). The claim merely states there is a machine learning module but fails to further limit the structure of the model. The model is merely using a sensor to change a state of the device. This is not so complex that it can not be done by a person, therefore having a person use a switch/valve when using their senses (sight, smell, hearing) meets these limitations as the claim does not even specify what data and sensor is even needed as well as how it is incorporated into changing the first and second state of the device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        05/18/2022

/CHRISTOPHER P JONES/
Primary Examiner, Art Unit 1776